Case 8:21-cv-00456-CJC-JDE Document 17 Filed 04/16/21 Page 1 of 1 Page ID #:60

                                                                                        JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES − GENERAL

 Case No.    8:21−cv−00456−CJC−JDE               Date                  4/16/2021
 Title       JAMES SHAYLER V. MARIA ADAN TORRES ET AL

 Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

               Cheryl Wynn                                  Not Reported
               Deputy Clerk                          Court Reporter / Recorder


     Attorneys Present for Plaintiffs:         Attorneys Present for Defendants:
              None Present                                None Present


Proceedings:  (IN CHAMBERS) ORDER DISMISSING ACTION ON
              AMENDED NOTICE OF SETTLEMENT AND REQUEST TO
VACATE ALL CURRENTLY SET DATES

     Having been advised by a Amended Notice of Settlement and Request to
Vacate All Currently Set Dates [16] that the case has been settled in its entirety, the
Court hereby orders this action dismissed without prejudice. The Court further
orders all proceedings in the case vacated and taken off calendar.
      The Court retains jurisdiction for forty−five (45) days to vacate this order and
to reopen the action upon showing of good cause that the settlement has not been
completed.


                                                                         −    :     −
                                             Initials of Deputy Clerk: cw




 CV−90                           CIVIL MINUTES−GENERAL                            Page 1 of 1
